Moore, J.
Plaintiff furnished five dollars to defendant with which to make a bet upon the result of an election. The bet was made, and Schantz won the money. He paid plaintiff five dollars, and declined to pay over the balance. Plaintiff sued him in justice’s court, and recovered a judgment. The case was appealed to the circuit court. The trial judge directed a verdict for the defendant upon the ground that what occurred between the parties was a gaming transaction, and that the courts will not inter*670fere in behalf of a party to such a transaction. The case is brought here by writ of error.
The trial judge made a proper disposition of the case. The judgment is affirmed.
The other Justices concurred.